Citation Nr: 0718570	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-38 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for bipartite patella 
of the right knee.

2.	Entitlement to service connection for a skin disorder.

3.	Entitlement to an initial evaluation in excess of 10 
percent for thoracolumbar spondylosis and 
dextroscoliosis.

4.	Entitlement to an initial compensable evaluation for a 
healed stress injury of the left knee.

5.	Entitlement to an initial compensable evaluation for 
cervical disc bulging at the C3-4 and C4-5 disc spaces.

6.	Entitlement to an initial compensable evaluation for 
shin splints of the right lower extremity.

7.	Entitlement to an initial compensable evaluation for 
shin splints of the left lower extremity.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had unverified active military service from 
October 1998 to October 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.	 The competent and probative medical evidence of record 
fails to reveal any relationship between service and the 
veteran's bipartite patella of the right knee that is 
considered a developmental disorder.  There is no 
evidence of superimposed pathology resulting in acquired 
right knee pathology.  

2.	Giving the veteran the benefit of the doubt, the 
objective and competent medical evidence of record 
demonstrates that the veteran was repeatedly treated for 
topical skin disorders in service, including after the 
RO's receipt of his initial claim for benefits, and that 
were variously diagnosed as malaria rubra (heat rash), 
atopic dermatitis, uticaria, and folliculitis. 

3.	The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected 
thoracolumbar spondylosis and dextroscoliosis is 
manifested by essentially full range of motion and 
subjective complaints of pain, with normal gait and 
posture, and without muscle spasm sufficient to cause an 
abnormal gait or spinal contour, and no radiculopathy 
associated with the service-connected disability.

4.	The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected stress 
injury of the left knee is currently manifested by 
subjective complaints of pain, with essentially normal 
clinical findings, including full range of knee motion, 
and with no more than slight impairment.

5.	The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected 
cervical disc bulging at the C3-4 and 4-5 disc space is 
manifested by subjective complaints of pain and 
stiffness; objective findings include mild pain, normal 
gait, essentially normal range of motion, and muscle 
spasm, but not sufficient to result in an abnormal gait 
or abnormal spinal contour.  There is no radiculopathy 
associated with the cervical disc bulging, and there 
have been no incapacitating episodes of intervertebral 
disc disease requiring bedrest reported.

6.	The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected shin 
splints of the right lower extremity are manifested by 
subjective complaints of pain, with essentially normal 
clinical findings, including full range of ankle motion, 
and with no more than slight impairment.

7.	The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected shin 
splints of the left lower extremity are manifested by 
subjective complaints of pain, with essentially normal 
clinical findings, including full range of ankle motion, 
and with no more than slight impairment.

CONCLUSIONS OF LAW

1.	Bipartite patella of the right knee, a developmental 
disorder, was not incurred in or aggravated during 
active military service.  Development disorders are not 
subject to service-connected compensation.  No 
superimposed right knee pathology was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103-5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

2.	Resolving the doubt in the veteran's favor, a topical 
skin disorder, variously diagnosed as malaria rubra 
(heat rash), atopic dermatitis, uticaria, and 
folliculitis, was incurred during active service.  
38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

3.	The schedular criteria for an initial evaluation in 
excess of 10 percent for throacolumbar spondylosis and 
dextroscoliosis is denied.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.71a, Diagnostic Code (DC) 5242 
(2006).

4.	The schedular criteria for an initial compensable 
evaluation for a stress injury of the left knee are not 
met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.73, DC 
5399-5312 (2006).

5.	The schedular criteria for an initial compensable 
evaluation for cervical disc bulging at the C3-4 and C4-
5 disc spaces are not met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.71a, DC 5243 (2006).

6.	The schedular criteria for an initial compensable 
evaluation for shin splints of the right lower extremity 
are not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
4.27, 4.73, DC 5399-5312 (2006).

7.	 The schedular criteria for an initial compensable 
evaluation for shin splints of the left lower extremity 
are not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
4.27, 4.73, DC 5399-5312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id. However, as the appellant's 
claim for service connection for a right knee disorder and 
increased ratings for his neck, back, left knee, and shin 
splint disabilities are being denied, no disability rating or 
effective date will be assigned and, as set forth below, 
there can be no possibility of prejudice to him.  While the 
veteran's claim for service connection for a skin disorder is 
being granted, the Board leaves to the RO the assignment of a 
disability rating and effective date.  As set forth herein, 
no additional notice or development is indicated in the 
appellant's claims. 

In a July 2003 letter, issued prior to the October 2003 and 
January 2004 rating decisions, the RO informed the appellant 
of its duty to assist him in substantiating his claims under 
the VCAA, and the effect of this duty upon his claims.  We 
therefore conclude that appropriate notice has been given in 
this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

Service medical records indicate that, on a report of medical 
history completed when he was examined for enlistment into 
service in October 1998, the veteran checked no to having a 
trick or locked knee and skin diseases.  When examined at 
that time, his lower and upper extremities, spine, and skin 
were normal and he was found qualified for active service.  
Starting in December 1998, the clinical records reflect the 
veteran's repeated complaints of Achilles tendon pain 
diagnosed as bilateral Achilles tendonitis, bilateral ankle 
pain, and left knee pain.  

The records also show that the veteran was seen for treatment 
injuries after parachute jumping in 2001.  The veteran also 
received repeated treatment for variously diagnosed topical 
skin disorders.  In May 2001, the veteran was seen for 
complaints of a rash to his trunk for several months that 
spread to his chest and, more recently, to his arms.  The 
assessment was tinea corpora.  In April 2002, the veteran was 
treated for tinea pedis.  When seen in June 2002, it was 
noted that he requested a dermatology consultation for a rash 
over his entire body.  He said he was in the field for two 
weeks and developed the rash, and had it his entire life.  
The clinical assessment was atopic dermatitis that was 
treated with Prednisone.  In July 2002, the veteran was 
treated for severe miliaria rubra that he said began more 
than two years earlier, and was not pruritic.  He was noted 
to have the rash on his arms, back, and face.  

Further, an August 2002 clinical record indicates that the 
veteran had uticaria, erythema, and small popular regions on 
his body that was assessed as probable contact dermatitis and 
described as looking like a drug eruption; although the 
veteran said he was not taking medication.  Another record, 
dated later the same day, assessed miliaria rubra (heat rash) 
and the veteran was given a profile for indoor duty.  
According to a September 2002 dermatology clinic record, the 
veteran complained of a body rash.  He was observed to have 
follicular erythema over his chest, arms, abdomen, back, and 
groin.  The assessment was possible and probable atopic 
dermatitis that was treated with topical medication.  

The clinical records reveal that, in June 2003, the veteran 
was treated for dermatitis of unknown etiology and referred 
to the dermatology clinic.  Also in June 2003, the veteran 
was seen with complaints of upper back pain that he said 
started in 2000.  He said it hurt when he took a deep breath.  
Objectively, there was full range of motion of the head, neck 
and shoulders, with moderate tenderness on palpation of the 
right scapular.  The diagnosis was right scapular tendonitis 
that was treated with anti-inflammatory medication and 
restricted activities.  The veteran was seen later in June 
for complaints of neck pain at the back of his neck, for one 
or two days and was noted to have had previous neck injuries.  
Objectively, there was no spasm; there was tenderness to 
palpation at the trapezius.  The assessment was neck strain.  

When examined on July 2, 2003, in conjunction with his 
separation from service, the veteran reported dermatologic 
treatment for his skin, and for ankle, neck, and Achilles 
tendon disorders.  He said his knees hurt.  On examination, 
it was noted that the veteran's lower extremities were tender 
with decreased range of motion, bilaterally, and his skin was 
normal.  Tenderness of the lumbar spine was also noted.  The 
examiner noted chronic bilateral ankle and Achilles pain, 
chronic back pain, and neck pain and spasm.  

On July 2, 2003, the RO received the veteran's original claim 
for VA benefits.

According to a July 14, 2003 service medical record, the 
veteran was seen for complaints of chronic neck and back 
pain.  It was noted that x-rays of the veteran's cervical and 
lumbar spine were within normal limits.  The assessment was 
chronic neck and back pain.  Another record dated at that 
time reflects his history of recurrent right scapular 
tendonitis for two years.  He said he had paresthesis across 
his shoulders with exercise or wearing Kevlar.  Objectively, 
there were no spasms and there was full range of motion.

Prior to his separation from service, on July 16, 2003, the 
RO afforded the veteran a private medical examination that 
was performed by M.R., M.D.  According to the examination 
report, the veteran said that, after physical training, he 
served mainly as a truck driver and paratrooper, completing 
fifteen parachute jumps while in service.  As to his cervical 
spine, lower back, bilateral knee, and ankle (shin splint) 
disorders, the veteran said that, in 2001, after a parachute 
jump, his neck, back, knees and ankles became painful and he 
managed the condition himself by taking mild analgesics.  He 
went to the clinic where he was treated conservatively and 
advised to avoid running for a month.  He denied any 
radiation in the upper or lower extremities.  As to his skin, 
the veteran report having a rash on his trunk and upper arms 
since 1999 and was treated at the clinic with cortisone 
cream.  He regularly renewed the prescriptions for the 
condition that was not currently severe.  It was noted that 
the veteran was currently undergoing evaluation by 
dermatology for this rash and was told in the past that it 
was an allergic manifestation.  

Objectively, the veteran, who was 26 years old, was not 
disfigured.  His skin was healthy in appearance and texture.  
There were no disfiguring scars.  Examination of the 
extremities revealed palpable peripheral vessels and radial 
and pedal pulses.  There were no varicosities.  Neurological 
examination showed that coordination was normal, motor 
function was essentially normal (5/5) in all muscle groups, 
and the veteran was well developed.  Deep tendon reflexes 
were brisk and equal.  Romberg sign was negative.  Plantar 
reflexes were downward with no focal or lateralizing signs.  
The veteran's gait and posture were normal.  

As to the veteran's knees, both were normal in outline and 
symmetric in form and function.  There was no heat, redness, 
tenderness, or effusion.  There was no muscle atrophy and 
sensory perception was within normal limits.  Deep tendon 
tests were within normal limits.  Drawer and McMurray tests 
were negative.  Knee range of motion was full (from 0 to 140 
degrees), without restriction or pain.  There was no evidence 
of recurrent subluxation or locking pain.  Pain, weakness, 
lack of endurance, fatigue, or incoordination did not impact 
further on the range of motion.  Dr. M.R. stated that no 
pathology was identified on physical examination to render a 
diagnosis.  X-rays of the knees revealed bipartite patella of 
the right knee that the radiology report said was 
"considered developmental", with normal assessment of the 
articulating surfaces of each knee and a question of an old 
healed stress injury of the proximal left tibia.

As to the veteran's thoracic spine, curvature of the thoracic 
and cervical spine was within normal limits.  No spinous 
process tenderness elicited.  There was no muscle atrophy in 
the upper extremities and muscle power was essentially normal 
(5/5).  Sensory perception was within normal limits as were 
deep tendon reflexes in the upper extremities.  Range of 
motion was within normal limits without restriction of pain.  
Cervical spine range of motion was flexion to 65 degrees, 
extension to 50 degrees, right and left lateral flexion both 
to 40 degrees, and right and left rotation both to 80 
degrees.  Pain, weakness, lack of endurance, fatigue or 
incoordination did not impact further on the range of motion.  
Dr. M.R. said there was no pathology identified on physical 
examination to render a diagnosis.  X-rays of the cervical 
spine were negative and showed spina bifida occulta of the 
lower cervical segments as an anatomical variant.  X-rays of 
the thoracic spine showed minimal dextroscoliosis and mild 
diffuse spondylosis.

As to the veteran's lower back, the curvature of the 
lumbosacral spine was maintained and paraspinal muscles were 
not in spasm.  No muscle atrophy was noted n the back, 
buttock, or lower extremities.  Sensory perception and deep 
tendon reflexes were within normal limits.  Straight leg 
raise test was negative in both legs.  There was no radiation 
pain on movement.  The range of motion was within normal 
limits and occurred without restriction or pain.  Range of 
motion of the lumbar spine was flexion to 95 degrees, 
extension to 35 degrees, right and left lateral motion each 
to 40 degrees, and right and left rotation to 35 degrees.  
Pain, weakness, lack of endurance, fatigue, or incoordination 
did not impact further on the range of motion.  Dr. M.R. said 
there was no pathology identified on physical examination to 
render a diagnosis.  X-rays of the lumbar spine revealed 
minimal lower lumbar dextroscoliosis and mild diffuse 
spondylosis.  

As to the veteran's bilateral ankles, both were normal in 
outline and symmetric in form and function.  There was no 
heat, redness, or swelling of the ankles.  There was no 
muscle atrophy or change in sensory perception of the feet 
identified.  Range of motion of the ankle, was dorsiflexion 
from 0 to 20 degrees and plantar flexion from 0 to 45 
degrees.  It was noted that the range of motion occurred 
without restriction or pain.  The veteran was steady on 
either foot with the other elevated.  Pain, weakness, lack of 
endurance, fatigue, or incoordination did not impact further 
on the range of motion.  X-rays of the ankles taken at the 
time were normal.  Dr. M.R. stated that no pathology was 
identified on physical examination to render a diagnosis.

As to the veteran's skin disorder, Dr. M.R. said that, as 
indicated in the history, the veteran was subject to an itchy 
rash that appeared over the trunk and the segment of the 
upper limbs and occupied approximately 30 percent of the body 
surface.  Because of its characteristics and distribution, it 
was suggestive of contact dermatitis, mostly likely from a 
detergent used in clothes.  The rash was not associated with 
any complication or disfigurement.  Dr. M.R. diagnosed 
contact dermatitis involving about 30 percent of the body 
surface without complication or disfigurement.

Dr. M.R.'s amended diagnoses include bipartite patella of the 
right knee by x-ray and status post old healed stress injury 
of the left tibia by x-ray.  As to the veteran's cervical and 
thoracic spine, the diagnoses were spinal bifida lower of the 
cervical spine by x-ray, and minimal dextroscoliosis and mild 
diffuse spondylosis thoracic spine by x-ray.  As to the lower 
back, the diagnosis was minimal dextroscoliosis and mild 
diffuse spondylosis of the lumbar spine by x-ray.

The service medical records also include results of a bone 
scan performed on July 22, 2003, reflecting an impression of 
bilateral tibial stress reaction and a suggestion of post 
traumatic or stress-related changes in the patellas, right 
more pronounced than the left.  

Service records show that, on July 23, 2003, the veteran was 
treated by a chiropractor for his chronic low back and neck 
pain.  Transient parathesis across the distribution of the 
trapezius, bilaterally, was noted.  On examination, there was 
no spasm, normal range of motion, and normal motor function.  
Somatic dysfunction and muscle spasm were assessed.  The 
veteran was also treated for shin splints that day.

A July 25, 2003 dermatology record indicates that the veteran 
had many follicular papules and a few pustules over his 
chest, abdomen, back, and left and right arms and legs.  His 
genitals were normal.  The assessment was atopic dermatitis 
or bacterial folliculitis, versus pityrosporum.  Further 
tests were ordered.  When seen a few days later in the 
dermatology clinic, the veteran was noted to have widespread 
folliculitis over his chest, abdomen and back.  An August 
2003 report of results of a culture of the veteran's punch 
biopsy diagnosed folliculitis.   

August 2004 service medical records indicate that the veteran 
received chiropractic treatment for his numbness in the 
shoulders and low back pain.  When seen in the middle of the 
month, he reported that he was doing well and denied having 
hand numbness.

Results of a September 2003 magnetic resonance image (MRI) of 
the veteran's cervical spine includes an impression of, at 
most, broad-based disc bulge at the C3-4 and C4-5 disc spaces 
without disc herniation, spinal canal stenosis, or 
neuroforaminal encroachment.  

Post service, a December 2003 VA medical record reflects the 
veteran's complaints of neck pain with numbness over the 
cervical spine and numbness and pain in both hands.  He gave 
a history of injury in service and said that, while x-rays 
were normal, a computed tomography (CT) scan showed a 
herniated disk in the cervical spine.  Recently, his neck 
pain worsened on the right side of his neck with numbness 
over the skin of the cervical spine and into his fingers.  
Objectively, examination of the neck revealed no obvious 
deformities, full range of active motion, and no tenderness.  
There was some very mild tenderness over the cervical spinous 
process around C3 or C4 with paravertebral muscle tenderness 
and spasm and some mild tenderness in the mid trap and right 
side of the neck.  There was full range of motion of both 
shoulders, elbows, and wrists and essentially normal 
strength.  The veteran had subjective tingling and numbness 
in the fingertips.  X-ray of the cervical spine revealed very 
mild retrolisthesis at C3 on 4 with this correcting with 
flexion and extension.  The assessment was neck pain and the 
question of neuropathy from the cervical spine or carpal 
tunnel syndrome.  An MRI and electromyography/nerve 
conduction study (EMG/NCS) were recommended.

X-rays of the veteran's neck taken by VA in December 2003 
showed no fracture or dislocation.  There was a very minimal 
retrolisthesis of C4 in relation to C5 on the neutral and 
extension views that was reversed on the flexion views and 
was of uncertain clinical significance.  Results of a MRI 
performed at the time showed minimal bulging at C3-4, tiny 
disc protrusion to the left of C7-T1, and no cord 
impingement.

VA outpatient medical records, dated during 2004, are not 
referable to complaints or diagnoses of, or treatment for, 
knee, skin, or shin splint disorders.

A January 2004 VA medical record reflects the veteran's 
complaints of increased numbness over his cervical spine to 
his shoulders and down his arms to his hands.  The recent MRI 
results were noted.  On examination, there was tenderness 
over the cervical spine with full range of motion with pain.  
There was full range of motion of his upper extremties with 
good grip strength and sensation.  The assessment was 
cervical injury with radiculopathy.

Results of the March 2004 EMG revealed EMG and NCS changes 
consistent with a moderate, chronic median neuropathy at each 
wrist, and no evidence of a C5-C8 radiculopathy on either 
side or cervical radiculopathy, according to the reviewing 
neurologist.

A March 2004 VA medical record notes that the recent EMG 
study revealed that the veteran had bilateral carpal tunnel 
syndrome and no radiculopathy from the C5-8.  He was 
concerned about neck pain, and was advised that he could be 
having muscle spasm or injury to the muscles; the findings of 
the recent MRI were noted.  Objectively, the veteran had full 
range of motion of his upper extremities and at the shoulder 
without any pain.  He also had full range of motion of his 
neck with tenderness over the cervical spine and throughout 
the trapezius muscle.  The assessment included neck pain, for 
which the veteran was referred to the physical therapy 
clinic.  

When seen in the VA outpatient orthopedic clinic in July 
2004, the veteran denied having bowel or bladder changes or 
pain or numbness radiating from the neck.  Objectively, 
sensation was intact from the C5 to T2 distribution and 
symmetrically on the other side.  There was very mild midline 
and paraspinal muscle cervical pain but no radiation of 
symtoms or reproduction of the symptoms with Spurling 
maneuver or with range of motion.  The examiner reported 
that, essentially, the veteran had normal neck range of 
motion with minimal discomfort only in the neck.  It was 
noted that the MRI performed in December 2003 showed no cord 
impingement and no neural foraminal impingement.  There was 
mild bulging of the C3-4 disk and the C7-T1 disk, but there 
was absolutely no cord or nerve impingement.  The results of 
the EMG study performed in December 2003 was reported as 
consistent with carpal tunnel with no radiculopathy found 
from C5 to C8, as noted by the neurologist who performed the 
study. 

The veteran failed to report for a VA neurological 
examination scheduled in February 2005.



III.	Legal Analysis

A.	Service Connection

Service connection may be granted for disability resulting 
from disease or injury that was incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

1.	Bipartite Patella of the Right Knee

The veteran has contended that service connection should be 
granted for bipartite patella of the right knee.  As 
indicated above, service medical records are essentially 
negative for diagnosis of a right knee disorder, and only 
bipartite patella of the right knee was shown on x-ray in 
July 2003, that was considered developmental.  However, 
congenital or developmental abnormalities are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2006); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  Hence, the bipartite patella 
shown in service does not constitute a disability for which 
service connection may be granted and compensable payable.  
While service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no 
medical indication of such in this case.

In fact, on the July 2003 medical examination, performed 
prior to the veteran's separation from service, there was no 
showing that he had any pathology associated with the right 
knee.  Furthermore, the veteran has submitted no evidence to 
show that he currently has any pathology associated with the 
bipartite patella of the right knee.  In short, no medical 
opinion or other medical evidence showing that the veteran 
currently has any pathology associated with the diagnosed 
bipartite patella of the right knee has been presented.  
Rabideau v. Derwinski, 2 Vet. App. at 143.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The Court has made this clear in numerous cases.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
There is no evidence showing, and the veteran does not 
assert, that he has had sufficient medical training to 
provide competent medical evidence as to the etiology of his 
claimed right knee disorder.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed right knee disability.  The preponderance 
of the evidence is therefore against the appellant's claim of 
entitlement to service connection for bipartite patella of 
the right knee.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
bipartite patella of the right knee is not warranted.

2.	Skin Disorder

The veteran has also contended that service connection should 
be granted for what has been claimed as contact dermatitis.  
As the medical evidence of record shows, he was repeatedly 
treated in service for topical skin disorders that were 
variously diagnosed as malaria rubra (heat rash), atopic 
dermatitis, uticaria and, most recently, folliculitis.  When 
examined by Dr. M.R. in July 2003, the veteran's skin was 
clear and contact dermatitis was diagnosed based, in large 
measure, upon the veteran's reported history.  However, the 
service clinical records also show that, days after that 
examination, the veteran sought treatment for a skin disorder 
and results of the punch biopsy performed at the end of July 
2003 include folliculitis.  As such, the Board finds that the 
evidence is equally balanced as to whether the veteran has a 
topical skin disorder, variously diagnosed as malaria rubra 
(heat rash), atopic dermatitis, uticaria, and folliculitis, 
as a result of service.

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for a topical skin 
disorder, variously diagnosed as malaria rubra (heat rash), 
atopic dermatitis, uticaria, and folliculitis, is in order.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


B.	Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected left knee and shin splints disorders and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  In the assignment of 
diagnostic code numbers, hyphenated diagnostic codes may be 
used.  Injuries will generally be represented by the number 
assigned to the residual condition on the basis of which the 
rating is determined. 

The Board notes that the October 2003 rating decision granted 
service connection and a noncompensable rating for the left 
knee disability and the 10 percent rating or the 
thoracolumbar spondylosis and dextroscoliosis, and the 
January 2004 rating decision granted service connection and 
noncompensable ratings for the left and right lower extremity 
shin splints and cervical disc bulging.  In January and March 
2004, the RO received the veteran's timely notices of 
disagreement with the RO's actions.  The Court has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" ratings.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2006).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2006).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2006).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2006); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.


1.	Thoracolumbar and Cervical Disc Bulging 
Disabilities

The veteran's service-connected thoracolumbar spondylosis and 
dextroscoliois is currently rated as 10 percent disabling 
under DC 5242 that evaluates degenerative arthritis of the 
spine.  His cervical disc bulging is evaluated as 
noncompensable under DC 5243, that evaluates intervertebral 
disc syndrome.

In 2003, amendments were made for evaluating disabilities of 
the spine.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2006)).  An 
omission was then corrected by reinserting two missing notes. 
See 69 Fed. Reg. 32,449 (June 10, 2004).  The latter 
amendment and subsequent correction were made effective from 
September 26, 2003.

The veteran filed his initial claim for benefits in July 
2003, and service connection was effectuated from October 30, 
2003 the day after his discharge from service.  Thus, the new 
regulations are for application in the veteran's claim.

Normal range of motion of the cervical spine is flexion- 
extension from 0 to 45 degrees, lateral flexion from 0 to 45 
degrees and rotation from 0 to 80 degrees.  38 C.F.R. §4.71a, 
Plate V (2006).  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees.  See Note 2, General Rating Formula for Disease and 
Injuries of the Spine. 38 C.F.R. § 4.71a (2006).

Normal range of motion of the thoracolumbar spine is flexion- 
extension from 0 to 90 degrees and 0 to 30 degrees; lateral 
flexion from 0 to 30 degrees and rotation from 0 to 30 
degrees.  Id.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

The current rating formula encompasses such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) were 
ordered to be evaluated separately.

These changes are listed under DC 5235 to 5243, with 
Diagnostic Code 5242 now embodying the recently revised 
provisions for degenerative arthritis of the spine, and DC 
5243 addressing intervertebral disc syndrome. 

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the following apply: a 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or the combined range of 
motion of the cervical spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine. A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, DCs 5235 to 5243 (2006).

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, DCs 5235 to 5243, Note 
(1) (2006).

Moreover, an "incapacitating episode" is defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  

a) Initial Rating Above 10 Percent for Thoracolumbar 
Spondylosis and Dextroscoliosis

The veteran's service-connected thoracolumbar disability is 
currently assigned a 10 percent rating under DC 5242 for 
degenerative arthritis of the spine.

Under DC 5003, degenerative arthritis, requires rating 
according to the limitation of motion of the affected joints, 
if such would result in a compensable disability rating. 38 
C.F.R. § 4.71a, DC 5003 (2006).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.

Upon review of the probative evidence of record, the Board is 
of the opinion that an initial rating in excess of 10 percent 
is not warranted for the veteran's service-connected 
thoracolumbar disability.

Under the current rating criteria, a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

However, at the July 2003 examination, Dr. M.R. reported no 
evidence of painful or limited motion and no muscle spasm, 
radiculopathy or tenderness.  X-rays taken at the time showed 
spondylosis and dextroscoliosis.  There was full range of 
motion of both the lumbar and cervical spines.  Lumbar spine 
range of motion was flexion to 95 degrees, extension to 35 
degrees, right and left lateral motion both to 40 degrees and 
right and left rotation both to 35 degrees.  Although, in 
December 2003, the VA medical record reports the veteran's 
complaints of tingling to his fingertips, and paravertebral 
muscle tenderness was noted, the results of the March 2004 
EMG showed no radiculopathy association with the neck and 
carpal tunnel syndrome was ultimately diagnosed.

A higher rating is not warranted under the amended 
regulations because the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees. In this 
case, the 2003 examination report shows forward flexion to 95 
degrees, extension to 35 degrees, left and right lateral 
flexion to 40 degrees, and right and left rotation to 35 
degrees (all without pain).  Added together as follows:

95 (forward flexion) + 35 (extension) + 40 (left lateral 
flexion) + 40 (right lateral flexion) + 35 (right rotation) + 
35 (left rotation) = a total of 280 degrees

The combined range of motion totaling 280 degrees is well 
above the level which would support a 20 percent rating.  Nor 
is there probative evidence of muscle spasm or guarding 
severe enough to result in abnormal gait or spinal contour.  
In fact, in July 2003, Dr. M.R. said that the curvature of 
the veteran's cervical and thoracic spine and his gait were 
within normal limits.  Even considering the veteran's 
complaints of pain (which were not reported in the July 
2003), the Board finds that the evidence does not support a 
higher rating under this provision of the regulations.

The objective medical evidence does not include any finding 
of neurological involvement associated with the service-
connected thoracolumbar disability.  While the veteran has 
reported numbness across his shoulders, results of MRIs 
repeatedly found no radiculopathy or cord impingement.  As 
well, in July 2004, he has denied having any bowel or bladder 
involvement. 

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected thoracolumbar disability are contemplated 
in the currently assigned 10 percent rating.  There is no 
indication that pain, due to disability of the thoracolumbar 
spine, causes functional loss greater than that contemplated 
by the 10 percent evaluation now assigned.  38 C.F.R. § 4.40, 
4.45; DeLuca v. Brown. 

The preponderance of the objective medical evidence is 
against the veteran's claim for an initial rating in excess 
of 10 percent for his service-connected thoracolumbar 
spondylosis and dextroscoliosis.  Moreover, the evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt. 38 U.S.C.A. § 5107(b).

b) Initial Compensable Rating for Cervical Disc Bulging at 
the C3-4 and C4-5 Disc Spaces

The veteran's service-connected cervical disc bulging is 
rating as noncompensable under DC 5243 that evaluates 
intervertebral disc syndrome.  

As noted, a 10 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the height.

In this case, the Board finds that an initial compensable 
rating is not warranted under the current regulations.  
First, the Board finds that there is no basis for a higher 
rating based on forward flexion of the cervical spine spine.  
Specifically, the July 2003 examination report showed normal 
range of motion, with forward flexion to 65 degrees, which is 
consistent with a noncompensable rating but not 10 percent 
(requiring limitation of motion between 30 to 40 degrees).  
As forward flexion is reported at 65 degrees, a higher rating 
is not warranted under the present rating criteria.

Next, a higher rating is not warranted under the amended 
regulations because the combined range of motion of the 
thoracolumbar spine is greater than 335 degrees. In this 
case, the 2003 examination report shows forward flexion to 65 
degrees, extension to 50 degrees, left and right lateral 
flexion to 40 degrees, and right and left rotation to 80 
degrees (all without pain).  Added together as follows:

65 (forward flexion) + 50 (extension) + 40 (left lateral 
flexion) + 40 (right lateral flexion) + 80 (right rotation) + 
80 (left rotation) = a total of 355 degrees

The combined range of motion totaling 355 degrees is well 
above the level which would support a 10 percent rating.  
Even considering the veteran's complaints of pain (which were 
not reported in the July 2003), the Board finds that the 
evidence does not support a higher rating under this 
provision of the regulations.

Next, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour may warrant a higher 
rating.  However, while the veteran reported episodes of 
muscle spasm, the most recent VA medical records failed to 
show objective evidence of muscle spasm.  Moreover, his gait 
and posture were reported as normal.  Therefore, the medical 
evidence does not support a higher rating under this 
provision of the regulations.

A higher rating may be warranted with incapacitating episodes 
of intervertebral disc syndrome having a total duration of at 
least 1 week but less than 2 weeks during the past 12 months.  
While the veteran related that he experienced pain, that he 
treated himself and, apparently lasting several days at a 
time, the evidence does not show that he has been prescribed 
bed rest by a physician for the disability at issue.  A 
review of the evidence does not show a medical certificate or 
treatment note issued for strict bedrest by a physician.

As well, the July and September 2004 VA medical records 
report full range of neck motion.  When seen in the VA 
outpatient orthopedic clinic in July 2004, the veteran had 
normal neck range of motion with minimal discomfort, only in 
the neck.  Such findings do not warrant a compensable 
evaluation.  See e.g., Spurgeon, supra.

Nonetheless, while the veteran has complained of on-going 
pain and discomfort, the evidence does not show that bedrest 
has been ordered.  Therefore, the Board finds that there is 
no basis for a higher rating for intervertebral disc 
syndrome.

Next, as provided in Note (1), the Board is directed to 
evaluate any associated objective neurological abnormalities 
under an appropriate diagnostic code. Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2006).

While cervical radiculopathy was noted in the January 2004 VA 
outpatient record, results of the MRI taken in December 2003 
make plain that there was no cord impingement, no neural 
foraminal impingement and, as the July 2004 record 
indicates," absolutely no" cord or nerve impingement was 
noted. 

Furthermore, while the veteran has reported radiation of pain 
and numbness into the fingertips, results of EMGs performed 
in December 2003 and March 2004 diagnosed bilateral carpal 
tunnel syndrome, and showed no radiculopathy from C5 to C8.  
Physical examination has also shown no evidence of 
neurological involvement or sensory changes.  Although the 
veteran has reported on-going pain and stiffness in his back, 
there is no evidence of neurological disease associated with 
the service-connected disability.  Therefore, the weight of 
the evidence establishes that the veteran does not have 
characteristic symptoms of cervical neuropathy warranting a 
compensable rating.

Additionally, no other symptoms, such as bowel or bladder 
dysfunction have been reported; thus, there is no other 
potential compensable rating applicable.  For those reasons, 
the Board finds that there is no basis for a separate 
compensable rating for neurological involvement attributable 
to the veteran's cervical disc bulging disability.

Considering separate evaluations for chronic orthopedic and 
neurological manifestations, the Board finds that a higher 
rating is not warranted.  As noted above, there are no 
neurological manifestations; therefore, a noncompensable 
rating would be assigned.  Moreover, the veteran's orthopedic 
evaluation is appropriate at the current noncompensable 
rating.  Therefore, there is no basis on which combining the 
veteran's orthopedic and neurological manifestations would 
result in a higher rating and the claim must be denied.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
cervical disc bulging are contemplated in the currently 
assigned noncompensable rating.  There is no indication that 
pain, due to disability of the lumbar spine, causes 
functional loss greater than that contemplated by the 
noncompensable rating now assigned.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown.

The preponderance of the objective evidence of record is 
aginst the veteran's claim for an initial compensable rating 
for his service-connected cervical disc bulging at the C3-4 
and C4-5 disc spaces.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b).

2. Knee and Shin Splint Disabilities

The veteran's service-connected stress injury to the left 
knee, and shin splints of the right and left lower 
extremities, are all currently evaluated as noncompensable 
under DC 5399-5312.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  38 C.F.R. § 4.27.  (Diagnostic Code 5399 
identifies musculoskeletal system disabilities that are not 
specifically listed, but are rated by analogy to similar 
disabilities).  Here, the veteran's service-connected stress 
injury to the left knee and right and left lower extremity 
shin splints are rated as analogous to an injury of muscle 
group XII.  Muscle group XII affects dorsiflexion, extension 
of the toes, and stabilization of the arch and involves the 
anterior muscles of the leg.  38 C.F.R. § 4.73, DC 5312.

Under DC 5312, slight disability of muscle group XII warrants 
a noncompensable evaluation.  Id.  Moderate disability 
warrants a 10 percent rating, and moderately severe 
disability warrants a 20 percent rating.  Id.


a.	Stress Injury of the Left Knee

Upon review of the competent medical evidence of record, the 
Board is of the opinion that an initial compensable 
evaluation is not warranted for the veteran's service-
connected stress injury of the left knee.  There is simply no 
clinical evidence of any pathology associated with the left 
knee that could be described as even approaching moderate 
disability or limited motion such as to warrant a compensable 
evaluation under any of the other applicable DCs.  See e.g., 
38 C.F.R. § 4.71a, DCs 5257, 5258, 5260, 5261 (2006).

The knee is considered a major joint.  38 C.F.R. § 4.45(f) 
(2006).  The normal range of motion of the knee is from zero 
to 140 degrees. 38 C.F.R. § 4.71, Plate II (2006).

The probative medical evidence includes service medical 
records noting the veteran's complaints of left knee pain.  
However, the competent and objective evidence of record also 
shows that, in July 2003, Dr. M.R. reported that the 
veteran's knees were normal in appearance with no heat, 
redness or tenderness.  There was no effusion or muscle 
atrophy.  Sensory perception was within normal limits as were 
deep tendon reflexes.  There was full range of motion without 
restriction or pain and no evidence of recurrent subluxation 
or locking pain.  X-rays of the left knee taken at the time 
revealed a question of an old healed stress injury of the 
proximal left tibia.  In fact, Dr. M.R. reported that there 
was no pathology identified on physical examination to render 
a diagnosis and the amended diagnosis was status post old 
healed stress injury of the left tibia by x-ray.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40.  The Board finds that the effects 
of pain reasonably shown to be due to the veteran's left knee 
disability are contemplated in the currently assigned 
noncompensable rating.  There is no indication that pain, due 
to disability of the left knee, causes functional loss 
greater than that contemplated by the noncompensable 
evaluation now assigned.  38 C.F.R. § 4.40, 4.45; DeLuca v. 
Brown.

Accordingly, the Board concludes that objective medical 
evidence of record preponderates against an initial 
compensable rating for the veteran's service-connected healed 
stress injury of the left knee.  The preponderance of the 
evidence is clearly against the claim.  38 U.S.C.A. § 5107.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt. 38 U.S.C.A. 
§ 5107(b).

b.	Shin Splints of the Right and Left Lower 
Extremities

Upon review of the competent medical evidence of record, the 
Board is of the opinion that initial compensable evaluations 
are not warranted for the veteran's service-connected left 
and right lower extremity shin splints.  There is simply no 
clinical evidence of any pathology associated with the left 
or right lower extremity shin splints that could be described 
as even approaching moderate disability such as to warrant a 
compensable evaluation (for either leg) under any of the 
other applicable DCs.  See e.g., 38 C.F.R. § 4.71a, DC 5271 
(2006).

Normal ankle dorsiflexion is 20 degrees.  Normal ankle 
plantar flexion is 45 degrees.  38 C.F.R. § 4.71a; Plate II 
(2006).

The service medical records describe the veteran's complaints 
of pain associated with Achilles tendonitis and bilateral 
ankle pain.  However, the objective medical evidence of 
record also shows that, when examined by Dr. M.R. in July 
2003, there was no heat, redness, or swelling of the ankles, 
and no muscle atrophy or change in sensory perception of the 
feet was identified.  Range of motion of the ankle was 
dorsiflexion from 0 to 20 degrees and plantar flexion was 
from 0 to 45 degrees, without pain.  The veteran was steady 
standing on either foot with the other elevated.  X-rays of 
the ankles taken at the time were normal.  Dr. M.R. said 
there was no pathology identified on physical examination to 
render a diagnosis.

Based on the above evidence, the Board finds that that the 
objective medical evidence preponderates against compensable 
ratings for the veteran's left and right lower extremity shin 
splints.  Available medical evidence includes subjective 
complaints of pain, with no clinical evidence of edema or 
instability.  The symptoms of the veteran's shin splint 
disabilities simply do not support findings of even moderate 
limitation of the left or right foot.

Further, the veteran does not have malunion or nonunion of 
the tibia and fibula, ankylosis of the ankle, ankylosis of 
subastragalar or tarsal joint, or malunion of the os calcis 
or astragalus.  Therefore, DC 5262, 5270, and 5272-5273 are 
not applicable.  See 38 C.F.R. § 4.71a, DCs 5262, 5270, 5271, 
5273 (2006).  Nor is there evidence of moderate foot injury 
such as to warrant a 10 percent evaluation under DC 5284 
(relating to other foot injuries).  38 C.F.R. § 4.71a, DC 
5284 (2006).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
left and right lower extremity shin splint are contemplated 
in the currently assigned noncompensable ratings.  There is 
no indication that pain, due to disability of the left 
shoulder, causes functional loss greater than that 
contemplated by the noncompensable evaluations now assigned.  
38 C.F.R. § 4.40, 4.45; DeLuca v. Brown.

Accordingly, the Board concludes that objective medical 
evidence of record preponderates against the assignment of 
initial compensable ratings for the veteran's service-
connected left and right lower extremity shin splints.  The 
preponderance of the evidence is clearly against the claims.  
38 U.S.C.A. § 5107.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b).

3.  All Disabilities

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
thoracolumbar spondylosis and dextroscoliosis, cervical disc 
bulging, left knee disability and left and right lower 
extremity shin splints, as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time since the veteran filed his original claim for service 
connection have the disabilities on appeal been more 
disabling than as currently rated under the present decision 
of the Board.


ORDER

Service connection for bipartite patella of the right knee is 
denied.

Service connection for a topical skin disability, variously 
diagnosed as malaria rubra (heat rash), atopic dermatitis, 
uticaria, and folliculitis, is granted.

An initial evaluation in excess of 10 percent for 
thoracolumbar spondylosis and dextroscoliosis is denied.

An initial compensable evaluation for a stress injury of the 
left knee is denied.

An initial compensable evaluation for cervical disc bulging 
at the C3-4 and C4-5 disc spaces is denied.

An initial compensable evaluation for shin splints of the 
right lower extremity is denied.

An initial compensable evaluation for shin splints of the 
left lower extremity is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


